NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JOSEPH C. DOUGLAS,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D17-2175
                                   )
KATHRYN ANN DOUGLAS,               )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 1, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack Helinger, Judge.

Nancy S. Paikoff and O. George Bamis of
MacFarlane, Ferguson & McMullen,
Clearwater, for Appellant.

J. Andrew Crawford of J. Andrew Crawford,
P.A., St. Petersburg, for Appellee.


SILBERMAN, Judge.

             Joseph C. Douglas, the Husband, seeks review of a final judgment of

injunction for protection against domestic violence in favor of Kathryn Ann Douglas, the

Wife. We reverse because the final judgment is not supported by competent,

substantial evidence that the Wife had an objectively reasonable fear of imminent

domestic violence.
              Section 741.30(6)(a), Florida Statutes (2016), provides for the issuance of

an injunction "when it appears to the court that the petitioner is either the victim of

domestic violence as defined by s. 741.28 or has reasonable cause to believe he or she

is in imminent danger of becoming a victim of domestic violence." "Although an act of

domestic violence need not be completed before one may seek injunctive relief, if fear

alone is the 'reasonable cause' alleged to support the injunction, then not only must the

danger feared be imminent but the rationale for the fear must be objectively reasonable

as well." Oettmeier v. Oettmeier, 960 So. 2d 902, 904 (Fla. 2d DCA 2007). This court

reviews a finding of an objectively reasonable fear of imminent domestic violence for

competent, substantial evidence. Id. at 905.

              Domestic violence is defined as "any assault, aggravated assault, battery,

aggravated battery, sexual assault, sexual battery, stalking, aggravated stalking,

kidnapping, false imprisonment, or any criminal offense resulting in physical injury or

death of one family or household member by another family or household member." §

741.28(2). This definition requires a threat or showing of violence, and general

harassment is insufficient. Young v. Smith, 901 So. 2d 372, 373 (Fla. 2d DCA 2005).

"An injunction against domestic violence requires malicious harassment that consists at

the very least of some threat of imminent violence, which excludes mere uncivil

behavior that causes distress or annoyance." Arnold v. Santana, 122 So. 3d 512, 514

(Fla. 1st DCA 2013) (quoting Young v. Young, 96 So. 3d 478, 479 (Fla. 1st DCA 2012)).

              When the Wife filed the petition for injunction in March 2017, the parties

were in the midst of divorce proceedings. They had been residing together in the

marital home with their three minor children until just a few days before the petition for




                                            -2-
injunction was filed. The Wife testified that the Husband had a history of alcohol abuse

and losing his temper. She claimed that the Husband had injured her in 1998 and 2011

by grabbing her arms hard enough to cause bruising. And the parties offered differing

versions of four incidents in the week before the petition was filed.

              The trial court refused to grant the injunction based on the 1998 and 2011

incidents because they were too remote in time. However, the court granted the

injunction based on its conclusion that this history coupled with the Wife's version of the

four incidents in March 2017 established an objectively reasonable fear of imminent

domestic violence. We cannot second-guess the court's finding that the Wife's

evidence was more credible than the Husband's, so we set forth the evidence as

presented by the Wife. See Jeffries v. Jeffries, 133 So. 3d 1243, 1244 (Fla. 1st DCA

2014).

              The first incident occurred on March 13, 2017. The Wife informed the

Husband that she would be working late at her clothing boutique due to a private event.

The Husband texted her at 9:30 p.m. and asked where she was. She replied that she

was still at the boutique. The Husband drove his truck to the boutique and arrived at

around 10:30 p.m. As the Husband pulled into the parking lot, the Wife and her clients

were exiting the building. The Husband parked but did not turn off or get out of the

vehicle. After a few minutes, the Husband revved his engine and peeled out of the

parking lot. The Wife assumed he was mad at her because he did not greet her or her

clients. His actions made one of the women uncomfortable.

              Shortly thereafter, the Wife returned to the marital home that the pair were

still sharing. She went to the master bedroom to retrieve some clothing, but the




                                            -3-
Husband was inside with the door locked. He refused to open the door until the Wife

knocked loudly enough to wake the children. The Wife asked the Husband if he was

upset with her, but he did not want to talk to her. The Wife spent the night in the guest

room.

              The second incident occurred three days later on March 16, 2017. The

Wife went to a late lunch with a friend, and as the two were leaving the restaurant they

ran into the Husband. The Wife asked the Husband what he was doing there, and he

said he was going to get his glasses fixed at a store in the same plaza. The third

incident occurred on the following day when the Husband showed up at the same bar

as the Wife to celebrate St. Patrick's Day. There was no contact between the two.

              The fourth incident occurred two days later on March 19, 2017, at the

marital home. When the Wife walked into the kitchen that morning, the Husband

confronted her about not attending their child's basketball game. The Husband called

her "mother of the year" and a narcissist. He came within two feet of her and pointed

his finger at her face. When the Wife went upstairs, the Husband followed her into the

master bathroom. The Husband demanded that she open the safe and show him her

wedding ring. When she said there was nothing in the safe, the Husband called her a

liar. He was standing inches away from her and pointing his finger in her face again.

              The Wife said she was going to call the police. The Husband responded

that he was going to call the police and blocked her from leaving the room. During this

argument, one of their sons was showering in the master bathroom. When he came out

of the shower, the Husband stepped away from the door. The Wife ran downstairs,

grabbed her cell phone, and called the police. The Husband also called the police.




                                           -4-
Then the Wife ran back upstairs and locked herself in the bathroom with their son. The

Husband got a coat hanger and unsuccessfully tried to unlock the bathroom door. He

also asked their son to open the door, but the boy did not comply. The police arrived.

They classified the matter as a simple verbal dispute and left without making an arrest.

              In this case, the Wife did not establish any threatened or actual violence

during the four incidents the court relied upon to grant the injunction. The facts of this

case are analogous to those the First District found insufficient to support an injunction

against domestic violence in Arnold, 122 So. 3d 512. In Arnold, the wife testified that

she locked herself in the bathroom during an argument with the husband and that he

kicked the door down. Id. at 513. She claimed that the husband texted her warnings

that he was tracking her online transactions. He also said he was following her. The

wife asserted that the husband had hit her three or four years earlier and that the

marriage involved a great deal of verbal abuse. Id.

              The First District concluded that the wife did not set forth competent,

substantial evidence to establish that she reasonably believed she was in imminent

danger of domestic violence. Id. at 514. The court explained that the wife did not allege

that the husband hurt her when he broke the bathroom door down or that he threatened

violence in his texts. The only allegation of violence occurred several years prior to

filing and was an isolated incident. And there was no allegation that the husband had

since threatened to do violence to the wife. Id.

              In this case, the only allegations of violence occurred even further in the

past than that in Arnold. And the allegations that formed the basis for the injunction

were essentially the same. The Wife asserted that the Husband's showing up at the




                                            -5-
same locations meant he was following her like the husband in Arnold. And as in

Arnold, the other incident was a verbal argument that resulted in the Wife locking herself

in the bathroom. Unlike in Arnold, the Husband used no force to enter the bathroom.

              Also as in Arnold, the Husband made no threats to do violence to the

Wife. Indeed, the Husband twice attempted to deescalate arguments with the Wife.

The night of the incident at the boutique the Husband declined her offer to discuss the

matter and sent her away from their bedroom. And when the Wife refused to open the

parties' safe during the incident at the marital home, the Husband actually called the

police to get them to intervene.

              As in Arnold, the Husband's actions were insufficient to establish that the

Wife reasonably believed she was in imminent danger of domestic violence. See also

Stone v. Stone, 128 So. 3d 239, 241-42 (Fla. 4th DCA 2013) (holding that evidence of

the husband's abandoned attempt to have intercourse with the wife, numerous texts and

phone calls that caused her mental anguish, and a few surprise appearances "was

simply insufficient to establish a fear of imminent danger"). Indeed, the Husband's

actions in this case were more akin to "mere uncivil behavior that causes distress or

annoyance." Arnold, 122 So. 3d at 514. Accordingly, we reverse the final injunction.

              Reversed.


CASANUEVA and SLEET, JJ., Concur.




                                           -6-